Citation Nr: 1205474	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to higher initial ratings for coronary artery disease (CAD), status post stent placement, rated as 10-percent disabling from February 1, 2006, and as 30-percent disabling since August 3, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 until retiring in January 2006. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2006 rating decision by the RO in Salt Lake City, Utah, which, in relevant part, granted service connection for CAD, status post stent placement, and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from February 1, 2006, the day after the Veteran's military service ended when he returned to life as a civilian.  That RO considered his claim, rather than the RO in Atlanta (Decatur), Georgia, the state where he resides, because of his participation in the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  He appealed for a higher initial rating for his heart disability.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO in Atlanta (Decatur), Georgia, subsequently issued a decision in February 2008, during the pendency of his appeal, increasing the initial rating for his heart disability to 10 percent, also retroactively effective from February 1, 2006.  He continued to appeal, requesting an even higher rating.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise). 

In December 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - but especially to obtain additional information needed to evaluate the heart disability in accordance with the applicable rating.


While the claim was on remand, and based on this additional information needed, including gleaned from the report of a VA compensation examination that had occurred on August 3, 2009, the AMC issued a decision in November 2011 increasing the rating for the CAD from 10 to 30 percent as of the date of that VA compensation examination.  So the issue now before the Board concerns whether the Veteran was entitled to a rating higher than 10 percent prior to that date, and whether he has been entitled to a rating higher than 30 percent since.

Also when remanding this claim in December 2010, the Board recognized that the Veteran had raised a derivative claim for a total disability rating based on individual unemployability (TDIU) according to statements he had made during that August 2009 VA compensation examination about how his cardiac condition had hampered his ability to get a job because he could not over exert himself.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  But as the Board also pointed out, a September 2009 RO decision since issued already had considered and denied this derivative claim.  He also had been properly notified of that decision in a September 2009 letter, and had not appealed that decision to the Board.  So the Board did not accept jurisdiction over this additional claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).


FINDINGS OF FACT

1.  Prior to August 3, 2009, the Veteran's heart disability was manifested by shortness of breath, dizziness, fatigue on exertion at a workload of 8 to 10.4 metabolic equivalents (METs), but without any evidence of cardiac hypertrophy or dilatation on echocardiogram, electrocardiogram, or X-ray.

2.  Since August 3, 2009, he has had a lesser workload of 6 METs, left ventricular dysfunction, but with an ejection fraction of greater than 50 percent, and no history of acute or chronic congestive heart failure.  Also, in April 2011 a VA compensation examiner described the Veteran's heart function as normal and said his current exercise tolerance was not limited by his heart condition.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the heart disability prior to August 3, 2009, or for a rating higher than 30 percent since.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.100, 4.104, Diagnostic Code 7005 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

In this case, the Veteran filed his claim for service connection for CAD in August 2005, while he was still on active duty, as part of the BDD program.  He contemporaneously signed an acknowledgement that he had been notified of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  His appeal concerns whether he is entitled to higher ratings for the CAD that since has been service connected.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in February 2008, also SSOCs in March 2010 and November 2011 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for initially assigning a 10 percent rating, then for awarding a higher 30 percent rating during the pendency of the appeal, and for not assigning an even higher rating.  He also received additional notice by way of a letter dated in December 2010.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, and arranged for several VA compensation examinations - in September 2005, June 2009, and August 2009 to assess and reassess the severity of his CAD, which, as mentioned, is now the determinative downstream issue.  Also, notably, the Board primarily remanded this claim in December 2010 so the AMC could obtain additional information needed to evaluate the heart disability in accordance with the applicable rating, particularly information obtained from that most recent August 2009 VA compensation examination.  There was compliance with this remand directive since the reports of those examinations, including that most recent one and supplemental information since obtained in February and April 2011 addenda, provide the findings and additional information needed to determine whether the ratings for the CAD should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, VA medical opinions most recently were obtained in February and April 2011 pursuant to the Board's December 2010 remand directive, so less than a year ago.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  

The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning the claim.  38 U.S.C.A. § 5103A.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating a service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  And since the Veteran's claim for a higher rating for his CAD arises from his disagreement with the initial rating assigned following the granting of service connection for this heart disability, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).  


The RO (actually, the AMC on remand) already has assigned a "staged" rating for the Veteran's heart disability since he initially had a 10 percent rating prior to August 3, 2009, and has had a higher 30 percent rating since.  His disability is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  

Under this DC, a 10 percent rating is assigned when the CAD results in a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the CAD results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2011). 

Regulations for diseases of the heart were amended effective October 6, 2006.  However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DCs 7005-7007 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006). 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

During his September 2005 VA examination, the Veteran reported a history of CAD.  Because he was participating in the BDD program, that examination occurred even before his retirement from the military.  He was noted to have a long history of atypical chest pain, and underwent extensive work-up in August 2005, including electrocardiogram, echocardiogram, stress test and catheterization.  The latter revealed a 90 percent mid-LAD (left anterior descending) lesion for which a stent was placed.  He also indicated that he had daily angina, dyspnea on moderate exertion, and fatigue which occurred monthly.  He denied syncope.  It was noted that he had no history of myocardial infarction, i.e., heart attack.  Stress testing in August 2005 had revealed a METs level of 10.4, and the ejection fraction was 60 percent per catheterization.  The examiner indicated the Veteran's CAD had significant effects on his occupation due to increased absenteeism.  He pointed out the Veteran had lost 30 days of work due to his CAD in 2005.  That examiner also indicated the Veteran was restricted in terms of his physical exertion due to his CAD. 

In his April 2006 notice of disagreement (NOD), the Veteran said that he had extensive arterial blockage, and that he was afraid to go to work as a result.  He asked what kind of work a person with 70-percent blockage in his chest could perform safely.  

During a subsequent VA examination in June 2006, so after having retired from the military, the Veteran indicated he had received the diagnosis of CAD in 2005 based on the results of a coronary catheterization.  He also said he was experiencing intermittent chest pain two to four times per week and fatigue, mostly at rest, but occasionally precipitated by physical activity.  Physical examination included chest X-rays that revealed no cardiac or hilar enlargement, but some linear scar or atelectatic strands at the left lower lung was observed.  The results of an echocardiogram revealed a normal sinus rhythm, and an electrocardiogram was within normal limits as well.  The examiner indicated there was a normal echocardiogram with an ejection fraction of 65 to 70 percent.  The examiner diagnosed CAD, status post stent placement and a METs level of 8. 

In his April 2008 substantive appeal (on VA Form 9), the Veteran said he experienced chest pains about 2-3 times per week usually when at rest.  He also related that he experienced dizziness and fatigue on exertion and asserted that a 30 percent rating should be assigned for his disability.  (As already mentioned, the AMC since has assigned this higher rating, so he seemingly has received the rating he was requesting and believes he was entitled to - which in turn ordinarily would eliminate the need for further consideration of his appeal.  See again AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (acknowledging that a Veteran may specify a certain rating he will accept).  Since, however, even after increasing his rating to this higher 30-percent level, the AMC recertified his appeal to the Board, both on the issue of whether he deserved this higher rating prior to receiving it, and concerning whether he has been entitled to an even higher rating since, the Board is continuing with its consideration of his appeal on these other issues.

An April 2008 private medical record from R.T., MD, reflects that the Veteran complained of a persistent fluttering sensation on the left side of his chest.  He had a cardiac catheterization that was negative.  He described the symptoms as a quivering sensation without pain, and with no shortness of breath.  Symptoms were mild to moderate in intensity.  On examination, his heart had a regular rate and rhythm.  Pertinent diagnoses were atherosclerosis native coronary artery, other chest pain, and anxiety state unspecified.

By way of a letter dated in April 2009, Dr. T. stated the Veteran had a history of myocardial infarction in 2005, and had diabetes mellitus, hypertension, and CAD.  He also indicated the Veteran was at high risk for recurrent myocardial infarction because of his underlying risk factors.

During an August 3, 2009 VA examination, the Veteran reported that his cardiac condition hampered his ability to get a job because he could not over exert himself.  He said that he was retired, presumably referring to the completion of his military service.  He stated that his diabetes interfered with his ability to get a job because he was exhausted easily.  He reported chest pain at rest and said he used no medication as the pain went away on its own and lasted for a few minutes.  

There was no associated shortness of breath, nausea, diaphoresis or radiation of pain.  He denied experiencing chest pain with exertion.  He denied a history of myocardial infarction, congestive heart failure or acute rheumatic heart disease.  He said his cardiac condition interfered with his daily activities because he had to be careful not to exert himself, the same as mentioned for getting a job.

On physical examination the examiner indicated a METs level of 4 to 5.  An EKG revealed a normal sinus rhythm and an echocardiogram revealed that the left ventricular chamber was normal in size.  However, there was mild concentric left ventricular hypertrophy.  The overall left ventricular systolic function was normal with an ejection fraction between 60 and 65 percent.  The left atrium was normal in size and function; the aortic valve was normal in structure; and there was trace mitral and tricuspid regurgitation.  This examiner diagnosed CAD, status post stent placement. 

The Board remanded this claim in December 2010, in part, to obtain further comment concerning the METs level reported during that August 2009 VA examination in terms of whether it was based on objective stress testing or, instead, estimation (and the basis of this estimation) if stress testing was contraindicated.

In a February 2011 addendum, a VA examiner noted that a February 2010 echocardiogram had showed that left ventricular size, wall thickness and systolic function were normal, with an ejection fraction of 65 percent.  A pharmacological stress test was done in February 2010 because of poor exercise tolerance; the ejection fraction was 52 percent.  In an April 2011 addendum opinion, the VA examiner noted that the claims file and medical records had been reviewed.  The examiner opined that the Veteran was able to perform 6 METs.  The examiner provided the following rationale for his opinion.  He stated that based on the August 2009 examination report and February 2011 addendum, the Veteran had CAD, status post stent placement, and hypertension.  These conditions are controlled with medication.  Lack of cardiac hypertrophy on recent echocardiogram does not support hypertensive heart disease, and CAD is synonymous with ischemic heart disease in this Veteran.  This VA examiner further indicated that the cited ejection fraction of greater than 65 percent on recent echocardiogram reflects current normal heart function.  Current functional status was described in the available medical records, including ambulation without the use of assistive devices, capacity for light lifting and household chores including yard work, is consistent with an estimated 6 METs.  Higher levels of activity cannot be documented at this time due to general deconditioning.  Consequently, the estimated 6 METs reasonably reflect current exercise tolerance not limited by the Veteran's heart condition.  Current functional status permits physical and sedentary employment, but is obviated by efforts to avoid prolonged activity due to general conditioning, rather than CAD per se.

Based upon this evidence of record, during the period prior to August 3, 2009, the Board finds that the Veteran's service-connected CAD does not warrant a rating higher than 10 percent under DC 7005.  As explained, to warrant a higher disability rating during this initial period, it would need to be shown that his CAD caused dyspnea, fatigue, angina, dizziness, or syncope and a workload of greater than 5 METs but not greater than 7 METs, or that there was evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  His METs measurements during this initial period, however, were between 8 and 10.4, so exceeding this maximum limit of 7 METs.  In addition, there is no evidence that he had any cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray as otherwise required for the higher 30 percent rating during this initial period at issue prior to August 3, 2009.

Since August 3, 2009, the Board finds that his heart disability has not warranted a rating higher than 30 percent under DC 7005.  The criteria for the next higher 60 percent rating are not met, as the weight of the evidence does not show there has been at least one episode of congestive heart failure within the past year, or that there is a workload of greater than 3 METs but not greater than 5 METs, or that there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The April 2011 VA examiner explained that the Veteran's cited ejection fraction of greater than 65 percent on recent echocardiogram reflected current normal heart function.  The criteria for an even higher 100 percent rating also are not met, as the evidence during this immediately ensuing period does not show congestive heart failure or left ventricular dysfunction to the degree that would warrant a 100 percent evaluation.   38 C.F.R. § 4.104, DC 7005.

Finally, the Board is mindful that the Veteran has shortness of breath, angina and fatigue, and that he feels that these symptoms should warrant higher disability ratings; however, these symptoms are contemplated by his current disability ratings.  And since his heart disability was not more than 10-percent disabling prior to August 3, 2009, and has not been more than 30-percent disabling since, there is no basis to further stage the ratings for this disability.  See Fenderson, supra.

The Board also notes that, to the extent the Veteran's service-connected heart disability affects or hampers his employment, such also is contemplated by the ratings assigned.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  So his ratings take into account for example the absenteeism from work the September 2005 VA compensation examiner indicated the Veteran had had during that past year.  And even when he complained during his more recent August 2009 VA examination that he could not get a job (meaning return to the workforce since his retirement from the military), he also acknowledged that his diabetes, so not just his heart disability, interfered with his ability to get a job because he was exhausted easily.  Both his heart disability and diabetes are service connected, but, as mentioned, he did not appeal the RO's September 2009 decision denying his derivative TDIU claim.  See again 38 C.F.R. § 20.200.

In exceptional cases, where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, it was indicated in the VA examiner's April 2011 addendum that the Veteran's current functional status permits physical and sedentary employment, albeit with certain restrictions in that it is obviated by efforts to avoid prolonged activity due to general conditioning, rather than on account of his CAD per se.  Hence, the circumstances of this case are not so exceptional or unusual as to warrant an extra-schedular referral.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for his service-connected CAD prior to August 3, 2009, or higher than 30 percent since, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for a rating higher than 10 percent for the heart disability prior to August 3, 3009, and a rating higher than 30 percent since, is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


